Citation Nr: 1545794	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for alopecia universalis. 

2. Entitlement to service connection for sacroiliac strain (back condition). 

3. Entitlement to service connection for scoliosis of the neck (neck condition). 

4. Entitlement to service connection for bilateral hip condition. 

5. Entitlement to service connection for an acquired psychiatric condition, to include diagnosed disorders such as depressive disorder, psychotic disorder, and schizoaffective disorder, as secondary to service-connected alopecia. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1992 to March 1993. 

These matters come before the Board of Veteran Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As a preliminary matter, the Board notes that the Veteran's claims of service connection for various psychiatric conditions, to include depression, anxiety, psychotic disorder, and schizoaffective disorder, which was previously considered as separate claims, has been combined as a single issue, as characterized above. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). Such characterization best reflects the evidence of record and the Veteran's claims. 

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files was conducted.


FINDINGS OF FACT

1. On a letter dated August 7, 2014, prior to the promulgation of a decision in the appeal, the Veteran's duly appointed representative notified the VA that the Veteran wished to withdrawal of her claims for increased rating for alopecia, and service connection for sacroiliac strain, scoliosis of the neck, and a bilateral hip condition.

2. With resolution of all reasonable doubt in her favor, the Veteran's currently diagnosed depressive disorder is secondary to her service-connected alopecia.


CONCLUSION OF LAW

1. The criteria for withdrawal of the issue regarding increased rating for alopecia by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the issue regarding service connection for sacroiliac strain by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3. The criteria for withdrawal of the issue regarding service connection for scoliosis of the neck by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4. The criteria for withdrawal of the issue regarding service connection for a bilateral hip condition by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5. The criteria for service connection for a depressive disorder are met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Board finds that, as the outcome of the claims decided herein are favorable to the Veteran, any error related to the VCAA on these claims is moot. See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating - Alopecia Universalis 
Service Connection - Neck, Back, and Hip Conditions 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, through her representative has withdrawn her appeal regarding the issues of service connection for a neck, back and hip conditions, as well as her claimed for increased rating for alopecia, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal with regards to these issues, and they are dismissed.

Service Connection - Acquired Psychiatric Condition  

The Veteran claims that she suffers from psychiatric disorders as a result of her service-connected alopecia. Specifically, she contends that her condition, which includes her loss of pubic hair, eyebrows and hair on her head, leads to great emotional distress and embarrassment. As explained above in the Introduction, the Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and have combined her separate claims for various psychological symptoms, into one claim. After a thorough review of the evidence of record, to include private and VA psychological examinations, treatment records, and statements from the Veteran and her representative, the Board finds that the evidence of record is at least in equipoise regarding the cause, and/or aggravation, of the Veteran's diagnosed psychiatric condition. Consequently, in resolving all benefit-of-the-doubt in favor of the Veteran, the claim for service connection for an acquired psychiatric disorder must be granted. 

Here, the Board notes that the Veteran has claimed, in essence, that her psychiatric condition is the result of, or at least in part aggravated by, her service-connected alopecia. She, along with her representative, has continuously asserted that her condition, which causes her to be hairless in nearly all parts of her body, including her head, has caused her embarrassment and severe psychological/emotional distress that has manifested into her psychiatric conditions such as anxiety and depression. Indeed, a close review of the competent medical records shows that the Veteran, at various times, has been diagnosed with schizoaffective disorder and depressive disorder, with symptoms of anxiety. See VA Compensation and Pension (C&P) Examination, dated April 16, 2007 and September 6, 2011; see also Private Medical Examination from Dr. A. F., dated March 25, 2014. However, there are positive and negative opinions regarding the cause of these psychiatric conditions, as they relate to any service-connected conditions; the Board will discuss these in turn. 

The VA afforded the Veteran a VA Psychiatric examination in September 2011, to assess any relationship between the Veteran's psychiatric condition and her newly service-connected alopecia. During that examination the VA examiner, after reviewing the Veteran's claims file and medical history, noted a diagnoses for schizoaffective disorder, with a Global Assessment of Functioning (GAF) score of 50. However, the examiner concluded that there was no evidence to suggest that the Veteran's psychiatric condition was related to any incident of her military service, or her service-connected alopecia (hair loss). 

Conversely, in August 2014, the Veteran submitted a private psychiatric examination conducted by Dr. A. F. in March 2014. Similar to the VA examination, the private examiner noted the Veteran's psychiatric/medical history and reviewed the Veteran's claims file, while also conducting an over-the-phone interview the Veteran. Dr. A. F. ultimately concluded a diagnosis of depressive disorder for the Veteran, noting symptoms such as depressed mood, anxiety, and panic attacks, with disturbed sleep. However, unlike the VA examination, the private examiner opined that the Veteran's service-connected alopecia was more likely than not a major contributor to her psychological condition. The examiner specifically cited to medical publications that noted a correlation between alopecia, or hair loss, and a higher risk of depressive episodes, anxiety disorder and social phobia to include paranoid disorder.  The examiner noted that such risks for psychological issues are especially critical in women.

The Board finds that the, private examination by Dr. A. F. is especially compelling, and more probative than that of the September 2011 VA examination. The private examiner provided well researched rationale for a positive connection between the Veteran's psychological condition and her service-connected disability. The private examiner not only provided a comprehensive rationale that was responsive directly to the inquiry in this claim, namely did the Veteran's service-connected alopecia cause/aggravate her psychiatric disorder(s), but he also based such rational on sound medical practices and publications. The Board notes that the VA examiner provided only conclusory statements, without providing rationale or basis for his conclusion. 

Further review of the Veteran's claims file reveals an abundant amount of medical/psychiatric treatment records or medical analyses of the Veteran's condition. However, none of these provide any opinion or conclusion regarding the etiology of the Veteran's psychiatric condition, as it relates to the Veteran's service-connected disability. As such, the Board finds such evidence is of little probative value in answering the inquiry at hand of secondary service connection. 
Therefore, the Board finds that the latter private examination provided by the Veteran to be more probative in establishing a nexus between the Veteran's service-connected alopecia and her psychological disorder. Notwithstanding the forgoing, even if the Board considered the two examinations to be equipoise in their relative probative weight, the Veteran shall receive the benefit-of-the-doubt, and the Veteran's claim must be granted. 

Finally, the Board notes that the Veteran has been diagnosed with other psychiatric diagnoses in the past. However, the Board finds the most probative evidence of record shows that the Veteran has depressive disorder. The evidence of record does not differentiate symptoms attributable to depressive disorder versus those due to other diagnoses. Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected depressive disorder, for rating purposes. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).


ORDER

Entitlement to an increased rating in excess of 10 percent for alopecia universalis is dismissed. 

Entitlement to service connection for a back condition is dismissed. 

Entitlement to service connection for a neck condition is dismissed. 

Entitlement to service connection for bilateral hip condition is dismissed. 

Entitlement to service connection for depressive disorder is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


